Citation Nr: 0718266	
Decision Date: 06/18/07    Archive Date: 06/29/07

DOCKET NO.  05-39 042	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUE

Entitlement to an initial rating higher than 50 percent for 
post-traumatic stress disorder (PTSD)



REPRESENTATION

The veteran represented by:  Disabled American Veterans



ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from August 
1966 to August 1968.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a May 2004 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, which granted the veteran's claim for service 
connection for PTSD and assigned an initial 30 percent 
rating.  In a September 2005 decision, the RO increased the 
initial rating from 30 to 50 percent effective from December 
2003, the date of his original claim for service connection.  
He has continued to appeal requesting an even higher initial 
rating.  See AB v. Brown, 
6 Vet. App. 35, 39 (1993) (a veteran is presumed to be 
seeking the greatest possible benefit unless he specifically 
indicates otherwise).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In October 2006, the RO sent a letter to the veteran 
notifying him that his appeal was being certified to the 
Board.  He was asked to notify VA if he wished to appear 
personally before the Board and give testimony concerning his 
appeal.  Later that month he responded, stating that he 
wanted to appear personally before a Decision Review Officer 
(DRO) at the RO (see VA Form 21-4138).  So this must be done 
before adjudicating his claim.  38 C.F.R. § 20.700(a) (2006).

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a hearing before 
a DRO at the RO.  Notify him of the date, 
time and location of his hearing, and put 
a copy of this letter in his claims file.  
If, for whatever reason, he decides that 
he no longer wants this type of hearing 
(or any other type of hearing), then he 
should indicate this in writing and it, 
too, should be documented in his claims 
file.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



